Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a net.
Group II, claim(s) 12-13, drawn to a fish farming construction.
Group III, claim(s) 14-15, drawn to the method of fish farming.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of the net, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of USPUB 2014/202393 A1 issued to Robertson et al in view of USPUB 2016/122919 A1 issued to Wagner et al.
Regarding Claim 1, 14 and 15, Robertson teaches a net [fig.1] comprising cords (1) joined in a net mesh (fig. 1), wherein each cord (1) comprises one or more yarns (2), the yarns (2) having a tenacity of at least 0.6 N/tex (par. [0023]).  
Robertson also teaches a method of farming fish including the step of netting off a volume of river, lake, sea or ocean water with a net (see claim 18)-a method of farming fish comprising the steps of:  
a. 	netting off a volume of river, lake, sea or ocean water with a net;
b. 	introducing fish to the netted off volume;
c. 	providing nutrition to the fish; and
d. 	harvesting the fish (see claim 19).
Robertson differs from this known net in that the net has a mesh size of at least 8 mm and that the cords further comprise a polymeric resin, wherein the polymeric resin is a homopolymer or copolymer of ethylene and/or propylene. 
Said differences result in the technical effect of the net having a high strength. The problem to be solved by the present invention may therefore be regarded as to provide a net having an improved retention of strength after cleaning. 
The present application does not disclose any special effects resulting from the range of a mesh size as listed in the preamble of claim 1. Moreover, said range would result from a routine trial and error process and is therefore considered to be a normal design option, which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed.  Robertson further suggests to impregnate the cords with additional components [0034].  
Wagner et al discloses a fishing net par. [0018]) having cords comprising a polymeric resin, wherein the polymeric resin is a homopolymer or copolymer of ethylene [0035], in order to achieve a high breaking strength [0009], [0013] and [0035]. The skilled person would therefore regard it as a normal design option to include this feature in the net described by Robertson in order to solve the problem posed.  
Regarding Claim 2, Wagner teaches a net according, wherein the yarns of the cords comprise said polymeric resin [0035]. 
Regarding Claim 3 both Robertson and Wagner teach a net according, wherein the cords are braids comprising at least three yarns – (Robertson [0017]; Wagener [0020] and [0037]).  
Regarding Claim 4 Robertson teaches a net according, wherein the net is a knotless net {0020].
Regarding Claim 5, Robertson teaches a net according, wherein the cords are joined in the net mesh by knotless inter-braiding [0021]. 
Regarding Claim 6, both Robertson and Wagner teach a net according, wherein the yarns comprise filaments and/or staple fibers (Robertson [0024]; Wagner [0020] and [0021]). 
Regarding Claim 7, both Robertson and Wagner teach a net, wherein the yarns comprise high performance polyethylene (HPPE) fibers (Robertson [0024]; Wagner [0022]). 
Regarding Claim 9, both Robertson and Wagner teach a net, wherein the cords of the net have a total yarn linear density in the range of from 1,000 to 100,000 dtex (Robertson [0029]; Wagner [0022]).
Regarding Claim 10, Wagner teaches a use of a net as a sport net, playground equipment, bird net, falling protection system, drowning protection net, cargo net, slip protection net or snow chain for vehicles [0018].
Regarding Claim 11, Robertson and Wagner both teach a use of a net as a fishing net or an aquaculture net (Robertson [0035]; Wagner [0018]).
Regarding Claim 12, Robertson teaches fish farming construction comprising a net joined to a frame and at least partially enclosing a volume (see claim 16) 
Regarding Claim 13 Robertson teaches a fish farm comprising a fish farming construction (see claim 17). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759